Citation Nr: 0330613	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's lumbar spine spondylolisthesis with L4-S1 fusion 
residuals, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1978 to February 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied both service connection for a chest 
disorder to include chest pain and an increased disability 
evaluation for the veteran's lumbar spine spondylolisthesis 
with L4-S1 fusion residuals.  In June 2001, the veteran 
submitted a notice of disagreement.  In August 2002, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In August 2002, the veteran 
submitted a substantive appeal solely from the denial of an 
increased disability evaluation for his lumbosacral spine 
disability.  The veteran has been represented throughout 
this appeal by the American Legion.  

The veteran has submitted informal claims for an increased 
disability evaluation for his hypertension and a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction 
over the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 
Vet. App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 
208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after 
a statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues of the veteran's 
entitlement to both an increased disability evaluation for 
his hypertension and a total rating for compensation 
purposes based on individual unemployability are referred to 
the RO for such action as may be appropriate.  Black v. 
Brown, 10 Vet. App. 279 (1997).  If the decision on these 
issues is to deny the benefits and the veteran wishes to 
appeal from the decision, he has an obligation to file a 
timely notice of disagreement and a timely substantive 
appeal as to each issue following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2003).  


REMAND

In reviewing the October 2001 Veterans Claims Assistance Act 
of 2000 (VCAA) notice provided to the veteran, the Board 
observes that the notice discusses only the evidence 
required to support a claim for service connection and does 
not provided information as to the evidence needed for a 
claim for an increased disability evaluation.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the 
VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a VCCA notice to be misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a one full year may be taken to respond to a VCAA notice 
notwithstanding the previously provided information.  

In September 2002 and September 2003, the Secretary of the 
VA amended the portions of the Schedule For Rating 
Disabilities applicable to back and spinal disabilities.  
The Board observes that the evaluation of the veteran's 
lumbosacral spine disability has not been reviewed by the RO 
under the amended regulations.  

A May 2002 VA treatment entry conveys that the veteran 
reported that he had filed a claim for Social Security 
Administration (SSA) disability benefits.  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying 
the veteran's claim is not of record.  The Court has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The veteran advances on appeal that his lumbosacral spine 
disability has increased in severity since his last VA 
examination for compensation purposes.  The veteran was last 
afforded a VA examination for compensation purposes to 
assess the severity of his service-connected lumbosacral 
spine disability in December 2000.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
lumbosacral spine disability after 
October 2001 including the names and 
addresses of all health care providers.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after July 2002 be forwarded for 
incorporation into the record.

4.  The RO should then contact the SSA 
and request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits for 
incorporation into the record.  

5.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and 
severity of his service-connected lumbar 
spine spondylolisthesis with L4-S1 
fusion residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
lumbosacral spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbosacral spine 
disability upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

6.  The RO should then readjudicate the 
veteran's entitlement to an increased 
disability evaluation for his lumbar 
spine spondylolisthesis with L4-S1 
fusion residuals with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See  M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


